Case 1:20-cv-03835-PAE Document1 Filed 05/18/20 Page 1 of 2

#)
wn

JONES DAY

J “ 250 VESEY STREET » NEW YORK, NEWYORK 10281.1047

“TELEPHONE: +1,212,326,5939 + FACSIMILE; +1,.212.755,7306

* 0 CV 3 8 3 o Preawaks@ionesbay.com
ZvDGE ENSELMAYER M2"

BY HAND DELIVERY

United States District Court =
Southern District of New York
500 Peari Street, Room 620
New York, New York 10007

Sl6 $
i

|
ae

Re: MDA Manufacturing, Inc. v. Mexichem Fluor Comersial S.A, De C.V.,
Civil Action No,

Plaintiff's Letter Motion to Partially Seal Complaint

 

AHOBLYMOD LO
b
a

Dear Honorable District Judge:

I write on behalf of Plaintiff MDA Manufacturing, Inc. (“MDA”) in the above-captioned
action. MDA respectfully requests leave to (i) file under seal the unredacted version of MDA’s
Complaint (and its exhibits) in this action, and (ii) file a redacted public version of MDA’s
Complaint. Both the redacted and unredacted versions of the Complaint are enclosed herewith.
For clarity, MDA is not requesting that this entire action be sealed.

Good cause exists for this Motion. This action revolves around Defendant’s alleged ©
breach of a long-term supply contract (the “Contract”). Because of the nature of this action, the
Complaint necessarily quotes and paraphrases extensively from the Contract. The Complaint
also attaches as exhibits the Contract and the First Amendment to the Contract, as well as
relevant correspondence that refer to the terms of the Contract. The Contract and its terms,
however, are subject to a confidentiality obligation. Specifically, Section 12 of the Contract
requires both parties to keep the Contract and its terms “strictly confidential.”

Beyond the parties’ agreed-upon contractual obligation to maintain the confidentiality of
the Contract, the Contract also contains pricing information—which information is also
necessarily referred to in the Complaint—that is competitively sensitive and would cause harm
to MDA if publicly disclosed. In particular, because of the events alleged in the Complaint,
MDA may be required to seek and negotiate with an alternative supplier for purchase of the
products that are currently being supplied to MDA by Defendant. Under those circumstances,
MDA likely would be adversely impacted if the pricing under MDA’s Contract with Defendant
were publicly available. Likewise, Defendant’s business could also be adversely impacted if its
other customers and potential customers for the products at issue were to become aware of the
confidential pricing that Defendant agreed upon with MDA in the Contract.

ALKHOBAR » AMSTERDAM « ATLANTA « BEIJING « BOSTON + BRUSSELS «© CHICAGO
DUBAL + DOSSELDORF «© FRANKFURT » HONG KONG + HOUSTON © IRVINE + JEDDAH » LONDON » LOS ANGELES » MADRID

MEXICO CITY «© MIAM[ « MILAN « MOSCOW + MUNICH »« NEWYORK + PARIS + PERTH + PITTSBURGH « RIYADH »* SAN DIEGO
SAN FRANCISCO + SAQ PAULO + SHANGHA) © SILICON VALLEY + SINGAPORE

5]14]/20 90 — The popes in Unpedadtey foe rok Pil i
Te Stebel, le Led? F ¢ Lays a ye fr fF
fav vie ¥Ce firek C2lE ws Meller vectiy C2. cope” Lay

* CLEVELAND «© COLUMBUS « DALLAS

    

 
Case 1:20-cv-03835-PAE Document1 Filed 05/18/20 Page 2 of 2

The Honorable District Judge
May 15, 2020
Page 2

MDA recognizes the public’s interest in access fo judicial documents. For that reason,
we have sought to minimize the redactions included in the proposed public version of the
Complaint, limiting them only to those necessary portions that refer to the confidential terms of
the Contract. Further, MDA commits that, after effecting service on Defendant, we will confer
with Defendant’s counse! in an effort to further narrow the redactions to those that both parties
believe are absolutely necessary to protect themselves from competitive harm.

For the foregoing reasons, MDA respectfully asks the Court to endorse this letter, and to
permit MDA to file an unredacted version of the Complaint (and its exhibits) under seal and to
allow MDA to file publicly the redacted version of that Complaint.

We appreciate your attention to this matter.

Respectfully submitted,
Allison L. Waks

ec: Theodore M, Grossman, Esq.
Michael A. Platt, Esq.

Enclosures

 
